on oor WOW NY =

co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05259-PSG-AGR Document 29 Filed 04/29/20 Pagelof1 Page ID #165

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SAI-E JOHARI, NO. CV 19-05259-PSG(AGR)

Plaintiff,

ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
| CITY OF LOS ANGELES, et al., )
Defendant.
Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on

file, and the Report and Recommendation of the United States Magistrate Judge. No
objections to the Report have been filed. The Court accepts the findings and
recommendation of the Magistrate Judge.

I IT IS ORDERED that

(1) Service of process on Officer Ossy and the other Defendants is quashed;
(2) Defendant’s motion to dismiss is denied; and

(3) Plaintiff's motions for default judgment are denied.

The action is referred back to the Magistrate Judge for further proceedings.

GE

PHILIP S. GUTIERREZ
United States District Judge

DATED: WL 74/r0 vo

 

 
